Citation Nr: 0210274	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  01-09 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $13,552.00  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran, who served on active duty from May 1943 to 
January 1946, died in June 1977.  The appellant is the 
surviving spouse of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

In June 2002, the appellant testified at a personal hearing 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing has been associated with the  VA claims 
folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  At the time of her original award of VA death pension 
benefits in 1994, the appellant was notified by the VA that 
her death pension was an income-based program; that she 
should notify the VA immediately of any changes in income; 
and that if she was awarded Social Security or any other 
retirement annuity that she should notify VA immediately.  
She was provided similar notice on subsequent occasions.

3.  The appellant failed to timely notify VA of the receipt 
of Social Security benefits, resulting in an overpayment 
indebtedness of $13,552.00.

4.  The preponderance of the evidence clearly indicates that 
the appellant exercised a willful intent to seek an unfair 
advantage. 


CONCLUSION OF LAW

There was shown an indication of bad faith on the part of the 
appellant in the creation of the overpayment, thereby 
precluding further consideration of a waiver.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$13,552.00.  The Committee found bad faith on her part in the 
creation of the overpayment, a finding that precludes 
consideration of a waiver.  See 38 C.F.R. § 1.962 (2001).  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a factual background.  Pertinent law and VA 
regulations will then be reviewed.  Finally, the Board will 
analyze the appellant's claim and render a decision as to the 
issue of "bad faith." 

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon a request for a waiver 
of an overpayment filed by the appellant in June 2001.  The 
request appeared substantially complete on its face.  The 
appellant clearly identified the overpayment indebtedness in 
question and the benefits sought.  Further, she referenced 
the bases of the overpayment and set out the bases for her 
request.  

Under the VCAA, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The 
appellant has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with a August 
2001 waiver decision and November 2001 statement of the case.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§ 3.159(c)].  The RO obtained or attempted to obtain all 
records pertinent to the issue of waiver.  It does not appear 
that there are any additional pertinent records to be 
requested or obtained.  As discussed below, the outcome of 
this case in essence hinges on documents already filed with 
VA.

Finally, since this claim is based upon a request for a 
waiver of overpayment, there is no necessity for a medical 
examination.  

The appellant and her representative have been afforded ample 
opportunity to present evidence and argument in support of 
her claim.  The appellant's accredited representative 
submitted a brief in March 2002.  Most recently, the 
appellant was afforded a hearing before the undersigned in 
June 2002.  

In short, the Board concludes that the requirements of the 
VCAA have been met in this case.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to her case.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record reflects that in December 1994 the appellant was 
awarded death pension benefits, effective from the date of 
her claim in December 1994, with the monthly rate based on 
her countable income, as reported by her.  Her application 
form, VA Form 21-534, had requested information from her 
relating to the total amount of income received and the 
source of all income.  She reported no income from any source 
after February 1995, including Social Security.  The record 
reflects that an original award letter was directed to the 
appellant which advised her that her pension payments were 
based upon no income after January 1, 1996, and that if she 
should be awarded Social Security or any other retirement 
annuity, the appellant should report it to the VA 
immediately.  

Of record is a letter to the appellant from the VA dated in 
March 1997, notifying her of an amendment to her award of 
death pension.  The letter also stated that the appellant 
should notify the VA immediately of any change in income.  
She was reminded that the failure to inform the VA promptly 
of income changes would result in the creation of an 
overpayment in her account that would have to be repaid.  

Of record is a letter to the appellant from the VA dated in 
July 1998, requesting that she furnish a statement showing 
all income that she had received in 1995 in order to 
determine her continued entitlement to VA benefits.  

Of record is a letter to the appellant from VA dated in 
September 1998, acknowledging receipt of 1995 financial 
information from her.  The letter also notified her of the 
importance of accurately reporting her income from all 
sources each year so that VA could continue to confirm her 
entitlement to VA pension benefits.  

Of record is a letter to the appellant from VA dated in June 
2000, acknowledging receipt of 1997 financial information 
from her.  The letter also notified her again of the 
importance of accurately reporting her income from all 
sources each year so that VA can continue to confirm her 
entitlement to VA pension benefits.  

Of record is a Social Security Administration Data profile 
dated in December 2000, that indicates that the appellant had 
begun receiving Social Security Administration benefits in 
December 1998.  

In December 2000, VA initiated action to terminate the 
appellant's award of death pension, due to the receipt of 
monthly Social Security income of which they were not aware, 
effective from December 1998.  The appellant was advised of 
the source and amount of income used in making such 
determination, and told that she had 60 days to submit 
evidence prior to the making of the final adjustment by the 
VA.  She was specifically told that she should provide any 
information that she may have that would indicate that he was 
not in receipt of Social Security benefits.  The appellant 
failed to submit any such evidence.  

In a letter dated in April 2001, the appellant was advised 
that her VA death pension benefits had been terminated, 
effective January 1, 1999, based upon the receipt of monthly 
Social Security benefits that were excessive for pension 
purposes.  The record reflects that an overpayment of $13,552 
was created retroactively.  

In June 2001, the appellant filed a request for a waiver of 
the overpayment, stating that she lived on a fixed income, 
and that it took all the money that she received from Social 
Security and VA in order to live.  In August 2001, the 
appellant's request for a waiver was denied by the Committee 
based upon a finding of "bad faith" on the part of the 
appellant.  In December 2001, the appellant filed a 
substantive appeal in which she asserted that she did not 
realize that she was supposed to report her Social Security 
when she received it.  He reemphasized that she did not have 
the money to repay the overpayment, and that its collection 
would impose a hardship upon her.  

In June 2002, the appellant appeared at a hearing before the 
undersigned.  She testified that she was in receipt of VA 
pension benefits prior to receiving Social Security benefits, 
and did not know or remember that additional income would 
offset her widow's pension benefits.  She also asserted that 
repayment of the overpayment would impose an undue hardship 
upon her.  

Analysis

(i) Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  VA 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  See VAOPGCPREC 6-98.

In the instant case, neither the appellant nor her 
representative have challenged the creation of the 
indebtedness.  The Board has reviewed the indebtedness and 
finds that its creation was not invalid.  The amount of the 
indebtedness appears to mirror exactly the amount of the 
overpayment of benefits by VA.  Accordingly, the Board finds 
that the charged indebtedness in the amount of $13,552 was 
validly created.

(ii) Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b) (2001).  As noted above, the RO 
Committee has determined that the appellant demonstrated bad 
faith in connection with the creation of the overpayment 
indebtedness. 

The appellant contends that she did not recall having been 
informed of the necessity to apprise VA of additional income 
from Social Security until the time that her death pension 
was terminated in December 2000.  She has also asserted that 
collection of the overpayment will impose upon her an undue 
hardship.  

For reasons expressed immediately below, the Board agrees 
with the conclusion of the RO Committee when it found that 
there was bad faith on the part of the appellant.  

Black's Law Dictionary, 6th ed., 1990, defines "bad faith" as

"Generally implying or involving actual 
or constructive fraud, or a design to 
mislead or deceive another, or a neglect 
or refusal to fulfill some duty or some 
contractual obligation prompted by some 
interested or sinister motive."

VA's regulatory definition of "bad faith" is an "intent to 
seek an unfair advantage with knowledge of the likely 
consequences . . . ."  See 38 C.F.R. § 1.965(b)(2) (1995); 
see also Richards v. Brown, 9 Vet. App. 255 (1996). 

It is clear from the record that the appellant failed to give 
notice of her receipt of Social Security income after it 
occurred, and it is equally clear that she was apprised of 
the requirement to do so not only upon initial receipt of VA 
benefits, but also on two subsequent occasions.  This 
evidence clearly demonstrates the requisite willful intention 
to seek an unfair advantage contemporaneous with, and 
following, the receipt of the disqualifying Social Security 
benefits.  

The evidence documents that in December 1994 the appellant 
was explicitly apprised of the necessity to keep VA informed 
if she should receive Social Security or other retirement 
benefits.  The next time that she was informed of her 
responsibility was in September 1998, three months before her 
receipt of the disqualifying monthly Social Security 
payments.  VA was more explicit this time, and requested that 
she accurately report income from all sources each year so 
that VA could continue to confirm her entitlement.  Six 
months following her receipt of Social Security payments, the 
appellant was again advised by VA in an equally explicit 
letter.  She continued to do nothing.  There is no evidence 
of her physical or mental disability at this or any other 
time.  It is significant to note that during this period, the 
appellant had no problems communicating with VA.  

These circumstances appear to have been more of an act of 
concealment than oversight.  The RO's finding is entirely 
consistent with the facts.  On an overview, the Board finds 
that the preponderance of the evidence shows the requisite 
"willful intent" on the part of the appellant (e.g., 
deliberately ignoring three written warnings) to seek an 
unfair advantage (i.e., additional government benefits to 
which she was not entitled) in the creation of the 
overpayment, fundamental to a finding of an indication of 
"bad faith".  The overall pattern of inaction manifests her 
clear intention to seek an advantage over the VA.  Although 
the appellant's behavior may not have been deceptive or 
sinister, per se, the evidence demonstrates all the essential 
elements of "bad faith".  The appellant's conduct was 
undertaken with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and it resulted in a 
loss to the government.  

Based on the evidentiary record in this case, it is clear 
that the appellant was aware that the SSA benefits would 
reduce her VA benefit. Thus, the evidence of record indicates 
that she deliberately under-reported the SSA benefits in 
order to continue receiving VA benefits. Under the 
circumstances presented in this case, such an overt act 
cannot be deemed to be merely careless or accidental.

It is the responsibility of a pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
The evidence of record leaves no doubt that the appellant had 
been informed specifically and repeatedly of the 
responsibility of reporting changes in her income; she failed 
to so report accurately.  

In summary, the Board concludes that for reasons expressed 
above, a preponderance of the evidence is against the 
appellant's claim.  Entitlement to consideration of waiver of 
overpayment in the amount of $13,552 is precluded by the 
appellant's bad faith.

Because the appellant demonstrated bad faith in connection 
with the creation of the pension overpayment, consideration 
of a waiver is precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a).  The appellant's contentions with respect 
to financial hardship fall under the standard of equity and 
good conscience, consideration of which cannot be reached in 
this case due to the finding of bad faith.
See 38 C.F.R. § 1.965(b).


	ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $13,552 is precluded by reason of a 
finding of bad faith on the part of the appellant.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

